Title: To Benjamin Franklin from Charles Carroll, 5 December 1779
From: Carroll, Charles
To: Franklin, Benjamin


Dear Sir
Annapolis 5th Decemr. 1779.
The bearer Mr. Thomas Ridout brother of Mr John Ridout of this city, with whom I believe you are acquainted, has sollicited me to introduce him to you. As I know him to be a young gentleman of modesty, worth, & good Sense, I have taken that liberty. Any civilities, it may be in your power to shew him, I shall esteem as conferred on myself. He proposes to go to England from France, and talks of returning again to this country on a peace. He is not in the least acquainted with the following contents of this letter.
Your obliging favor of the 2d of last June by the Chevalier de la Luzerne (the only letter of all those which you mention to have written, that is come to hand) I received sometime last August. I have not yet had the pleasure of seeing the new Minister, having resigned my seat in Congress this twelve month past. The situation of my domestic concerns, & the little use I was of in that Assembly, induced me to leave it altogether. The great deal of important time, wh. was idly wasted in frivolous debates, disgusted me so much, that I thought I might spend mine much better than by remaining a silent hearer of such speeches as neither edified entertained, or instructed me. Whether I shall be so fortunate as to entertain you while reading this letter, I know not; instruct, I am sure, I cannot. However as the subject, on wh. I am going to write, is interesting & important, perhaps the sentiments of an individual, who has had some small share in our public Councils, may not be altogether unacceptable.

A Minister, I presume, is used to complaints and accusations: but I am not going either to accuse or complain of any person, but to describe things as they are, or at least, as they appear to me. The State of our public Credit fresh claims the attention of all good Americans. The depreciation of our bills of credit is such that they scarcely answer the purposes of money. The Congress has stopped the Press; this in my opinion should have been done much sooner, or not done at the time it was done. They have recommended heavy taxation, & have called on twelve states (Georgia is out of the question) for 15 millions of dollars monthly; our proportion thereof is 1,580,000 dollars. Our Assembly, wh. is now sitting, will I believe assess 9 millions of dollars to be raised in 9 months, the residue is proposed to be raised from the sale of british property, for the confiscation of which a bill will be brought in this Session; whether it will pass, or not, I can’t say; it shall not with my vote, because I think the measure impolitic, contrary to the present practice of civilized Nations, and because it may involve us in difficulties about making peace, and will be productive of a certain loss, but of uncertain profit to this State; for as this business will be managed, it will be made a Jobb of, & an opportunity given to Engrossers & Speculators to realize their ill-gotten money. The following particulars will give you some idea of the depreciation of our currency. Gold sells, or lately sold in Pha. at 40 for one. A Gentleman of this place & my acquaintance told me he had refused £5000 for a bill of Exchange of £100 Ster at 30 days sight on London, & would not part with his Bill for less than £5600. Congress has advised our Assembly that they propose drawing bills of Excha. at six months sight on Messrs. Jay at Madrid, & Laurens, who is going to Holland, to the amount of £200,000 Ster, that is for £100,000 Ster on each of those gentlemen. At what Exchange these bills will be disposed of I can’t pretend to ascertain; I have heared 25 for one mentioned; but surely a better Exchange will be obtained, or else the Public will soon be ruined by a few such strokes of Finance. Wheat sells at £20 per bushel & the rise of the market, Hyson Tea at £100 per pound, indian corn at £40 per barrel, & Tobo. at £40 odd pounds per Ct.; as to European Merchandize, it is impossible to ascertain its value or price; indeed every thing is rising, so that what sells to day at £20 for instance may sell ten days hence for £40. To check this evil Congress has recommended to the Several States a general regulation of prices on all articles domestic & foreign, save war like stores, & Salt. The regulation according to the recommendation, is to take effect the first of next Febry, and the standard fixed by Congress is twenty prices on all prices in 1774. If wheat for instance in that year sold for 7/6 per bushel, it may be sold on the 1st. of next Febry for £7.10.0.
Whether the Several Legislatures will adopt this regulation, I know not; ours, I believe, will conditionally, that is, if other States should. My own opinion is, that it will be extreamly difficult to carry such a regulation into practice, & if it should be attempted, I fear, will be productive of more evil, than good. Every regulation of price, is an acknowlegement that the price allowed is not equal to the value of the commodity, on which it is fixed, & consequently destructive of that freedom in dealing, which is the life & soul of trade; besides the regulation, if adopted as recommended by Congress, will be retrospective, & of course ruinous to a great number of People, who have purchased country-produce, or merchandize at the present prices either to sell again, or for their own consumption. What you have read may be properly called a Chapter of Lamentations: now for a little comfort.
We have a good, tho’ not a numerous army, about 20,000 fine hardy fellows, as tough as the knots of an old Seasoned Oak, well disciplined, well armed, & pretty tolerably cloathed, commanded by a man, whom they reverence & love. This army is strong enough to repress the Enemy’s inroads, but not to force them in their strong hold, New York; it might be easily reinforced in the Spring, if we had good money, but the wanting that sinew of war we may be compared to a vigorous young man bound hands & feet struggling in vain to get loose.— I flattered myself some months ago that ten or twelve ships of the line from France with ten thousand land forces would have joined this fall Count d’Estaing’s fleet off New York. Had such an expedition taken place, there is the greatest reason to believe the Enemy’s army must have surrendered prisoners of war; such an event must have put an end to it, & have produced peace, of wh. we stand much in need. If this winter should not bring about that desireable event, can not such an expedition be undertaken early next summer? England may be amused, & Ireland threatned with an invasion early in the spring, and under that feint 15 ships of the line with a suitable number of frigates & transports carrying between ten & twelve thousand troops may sail the latter end of Febry, or beginning of March from Brest or Ferol. When these troops in conjunction with ours have reduced the british forces at New York they may proceed to the West Indies, & take the remaining british Islands. No plan of operations promises fairer success: the Invasion of England, or Ireland would be attended with incomparable greater difficulties and peril; if any impression should be made on either of those Islands the rest of Europe may take the alarm; but I should apprehend the Independance of these States can not give umbrage or offence to any other European Power besides England. If such an expedition, as I propose, should be thought of seriously, it will be necessary to dispatch a frigate very early in Febry, or sooner, to notify Gen. Washington thereof in time, that he might be fully prepared to act immediately with the fleet on its arrival before New York: the French & Spanish squadrons in the West Indies should be ordered to meet the fleet from Europe off New York.
I hope, my dear Sir, you will excuse the freedom I have taken in mentioning what in my opinion will be the most likely method of bringing this war to a speedy issue; be persuaded peace is of the utmost importance to us. I am with the greatest regard & respect Dr Sir, Yr. most hum. Servant
Ch. Carroll of Carrollton
P.S. The crops of wheat have been very short, & much of the wheat destroyed by the fly, a good deal has been exported in flour to the french Islands. It would therefore be proper & prudent for the fleet to bring flour enough to feed the land & seaforces till next harvest comes in. A battering train of brass ordnance with all its apparatus, & six thousand stand of small arms to arm our Militia will also be necessary— The arms will be returned to the french General, when the expedition is over.—
To the Honorable Docr. Benja. Franklin Minister Plenipotentiary Paris.

